      APPENDIX D:


Trial Testimony Transcripts




                              D-001
Case 5:05-cr-06002-GAF Document 418 Filed 08/12/08 Page 21 of 200   D-002
Case 5:05-cr-06002-GAF Document 418 Filed 08/12/08 Page 22 of 200   D-003
Case 5:05-cr-06002-GAF Document 418 Filed 08/12/08 Page 23 of 200   D-004
Case 5:05-cr-06002-GAF Document 418 Filed 08/12/08 Page 30 of 200   D-005
Case 5:05-cr-06002-GAF Document 418 Filed 08/12/08 Page 31 of 200   D-006
Case 5:05-cr-06002-GAF Document 418 Filed 08/12/08 Page 75 of 200   D-007
Case 5:05-cr-06002-GAF Document 419 Filed 08/12/08 Page 154 of 254   D-008
Case 5:05-cr-06002-GAF Document 419 Filed 08/12/08 Page 210 of 254   D-009
Case 5:05-cr-06002-GAF Document 419 Filed 08/12/08 Page 211 of 254   D-010
Case 5:05-cr-06002-GAF Document 420 Filed 08/12/08 Page 62 of 212   D-011
Case 5:05-cr-06002-GAF Document 420 Filed 08/12/08 Page 63 of 212   D-012
Case 5:05-cr-06002-GAF Document 420 Filed 08/12/08 Page 64 of 212   D-013
Case 5:05-cr-06002-GAF Document 422 Filed 08/12/08 Page 161 of 190   D-014
Case 5:05-cr-06002-GAF Document 422 Filed 08/12/08 Page 163 of 190   D-015
